Citation Nr: 1530671	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), to include as secondary to hepatitis B. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967, and from December 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously remanded by the Board in December 2011 and July 2014 for further evidentiary development.


FINDINGS OF FACT

1.  Hepatitis B is not a service-connected disability.

2.  Evidence of record fails to demonstrate that any chronic pulmonary disorder was incurred in, or otherwise related to, the Veteran's period of active service.

3.  Evidence of record fails to demonstrate that any chronic pulmonary disorder was either caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for establishing service connection, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service VA treatment records have been obtained.  In his substantive appeal, the Veteran reported having received treatment from a Dr. Blackwood for bronchitis (COPD) from November 1973 thru November 2003.  He believed that Dr. Blackwood's records would support his claim.  Unfortunately, while the Veteran was sent a letter in August 2014 requesting authorization to obtain these private records, he failed to return the authorization forms.  As such, no private treatment records have been obtained.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to provide authorization, but he did not, as such VA was not legally permitted to seek these records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, March 2012 and September 2014 VA examination reports discussed all applicable medical principles related to the Veteran's claim for service connection, and the opinion was supported by a full rationale.  Therefore, the opinions are found to be adequate to decide the claim at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran claims that a pulmonary disorder, to include COPD, was either incurred during his period of active service, or is causally-related to a service connected disability (identified by the Veteran has hepatitis B).  He contends that he was hospitalized for several pulmonary disorders during service, from October through November of 1966, and that he was treated for pulmonary disorders from 1973 forward.  See Statement, August 2006.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the outset, the Board notes that the Veteran is diagnosed with COPD during the pendency of the appeal.  See VA examination report, March 2012.  As such, the first element of Hickson, the diagnosis of a pulmonary disability during the course of the appeal, has been satisfied.

Turning to the Veteran's periods of active duty, service treatment records indicate that the Veteran was diagnosed with bronchopneumonia, tracheitis, and bronchitis during his military career (October 1966).  He was also diagnosed with infectious hepatitis (hepatitis A, an acute condition).  He reported in June 1967 for an uncontrollable cough for 5-6 days (assessed as chronic post-nasal drip).  Of note, x-rays in January 1967 had not revealed any significant abnormality.  On separation from his first period of duty in November 1967, the Veteran's lungs and chest were found to be normal and no pulmonary defect was identified.  On his Report of Medical History, the Veteran specifically denied asthma, shortness of breath, and chronic cough.  At a VA examination in April 1968, no respiratory problems were identified.  In October 1970, a physical examination found the Veteran's lungs to be normal, and he again denied any problems with asthma, shortness of breath, or a chronic cough.  A May 1971 chest x-ray was within normal limits.  In October 1971, the Veteran reported for a cough with sputum, and a chest x-ray was normal.  He was assessed with the flu and with bronchitis.  The Veteran denied respiratory symptoms in March 1972, and a September 1972 chest x-ray was again normal.  In November 1972, the Veteran's lungs and chest were found to be normal once again, and the Veteran again denied asthma and shortness of breath, though he checked "Yes" to chronic cough.

Post-service, a February 1975 VA examination report noted bouts of coughing which the Veteran associated with post-nasal drip.  The Veteran also reported that he had smoked approximately 20 non-filtered cigarettes per day since approximately 1963.  Bronchitis was not found, and no other chronic pulmonary disorder was diagnosed.

A number of years later, private report in March 2001 noted mild obstructive impairment.  The Veteran's private and VA outpatient treatment reports are replete with respiratory complaints, to include COPD diagnoses.  These reports, however, do not include any medical opinion even suggesting a link between any currently-diagnosed pulmonary condition and either the Veteran's military service or a service-connected disability.

In conjunction with his claim for service connection, the Veteran was afforded a VA examination in March 2012.  He reported that he came was of the opinion that the onset of his respiratory disorder was in 1966 when he returned from Thailand with hepatitis Bronchitis and with bronchial pneumonia.  He believes that at discharge he had not yet returned to normal and that it took him more than a year to get back to doing anything.  He believes that he has experienced chronic bronchitis since that time, and had averaged bronchitis approximately 4-5 times per year.  He stated that he had started taking Mucinex daily which he reported had helped to control the bronchitis.  The examiner noted that the Veteran had used oral steroids in the past, but none within the previous twelve months. 

The examiner diagnosed the Veteran with COPD and emphysema, but noted that the Veteran's service treatment records were silent as to a diagnosis of COPD, emphysema, or chronic bronchitis (emphasis added).  It was further noted that in-service pulmonary function tests (PFTs) were not of record.  While in-service reports did indicate that the Veteran experienced bronchopneumonia, tracheitis, and bronchitis in 1966 (despite a chest x-ray which was negative for pneumonia), the examiner stated that such conditions were generally acute and transitory and resolved with no residuals.  The examiner observed that examinations in November 1967 and October 1970 had been normal.  While the Veteran reported experiencing a productive cough for 25 years in November 2000, there was no objective evidence of such a condition.  The examiner pointed out that the Veteran's cough had previously been attributed to post-nasal drip, and not to bronchitis or any other lower respiratory disorder.  Finally, she noted that a February 1975 VA examination found no evidence of bronchitis.  As such, it was less likely than not that any current respiratory disorder was related to the Veteran's periods of active service.

An addendum opinion was obtained from the same VA examiner in September 2014.  The examiner once again went through a thorough recitation of the Veteran's service treatment records and post-service medical records.  She opined that the Veteran's COPD with emphysema was less likely than not the result of, or is otherwise related to, his military service.  In support, she noted that the Veteran's service medical records were silent for either COPD or emphysema, that no other chronic respiratory disorders were noted in service, that the pulmonary conditions found in service were acute and transitory, that the evidence suggested that these acute conditions resolved, that in-service examinations were consistently normal, that the Veteran's long-standing cough (for which he was credible to report) was attributed to post-nasal drip, and finally that the VA examination in 1975 was negative for a diagnosis of bronchitis (or, the Board notes, for any other chronic pulmonary disorder).

Therefore, while the considerable medical evidence of record, both prior to separation and after, contains multiple diagnoses for pulmonary disorders both acute and chronic, the record lacks a probative, medical opinion linking either the cause or onset of a chronic disorder to either the Veteran's period of active service, or to a service-connected disability.  As to the latter, the Veteran has only attributed a lung disorder to hepatitis B, for which he is not service connected at this time.

With regard to the Veteran's statements during the course of his appeal in which he attributed his pulmonary disorder(s) to his periods of active service, or in the alternate to a disorder for which service connection has not been granted, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of long-term coughing spells, and such is corroborated by in-service reports in which he was treated for the same.  However, the Veteran himself attributed these symptoms to a post-nasal drip in the past, and at no time have his recent medical conclusions been supported by a medical professional.  The Board also notes that the Veteran began smoking a pack of unfiltered cigarettes per day, beginning in 1963, again by his own admission.  Further, a causal relationship between a current, chronic, pulmonary disorder and acute episodes exhibited during his period of active service is inherently complex in nature, and the Veteran has not demonstrated the requisite medical training or expertise to provide such an etiological link.  His opinion is specifically contradicted by multiple VA opinions which attributed his cough to other causative factors.  As noted above, the only probative medical opinions of record found that his claimed disorder was not as likely as not related to his military career.    

The Veteran has suggested that Dr. Blackwood would be able to link his bronchitis (COPD) to his military service, but he failed to provide authorization to obtain such records, despite being asked, and therefore no records from Dr. Blackwood are available.  Instead, the Board is left with two thorough and well-supported medical opinions.

In sum, the competent evidence does not establish that the Veteran's COPD, or any other pulmonary or respiratory disorder, is related to, or otherwise the result of, his period of active duty.  Again, the Board notes that the Veteran's service treatment reports are silent as to a diagnosis of any chronic lung disorder, and that the Veteran himself repeatedly denied asthma, shortness of breath, pain or pressure in the chest, or a chronic cough, during that time.  While acute pulmonary disorders were diagnosed, in-service chest x-rays were consistently within normal limits.  Although the Veteran is credible to report coughing since separation, such has been attributed to other causative factors, to include post-nasal drip and a long smoking history.  The most probative medical evidence of record has demonstrated that chronic pulmonary disorders, to include COPD and emphysema, were diagnosed many years following separation.  

Importantly, there is simply no probative evidence of record to demonstrate a medical link between the claimed disorder and the Veteran's period of active service, or to any service-connected disability.  As to the only disorder for which the Veteran himself has attributed his pulmonary condition, hepatitis B, that disorder is not service connected.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a pulmonary disorder is denied.


ORDER

Service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), to include as secondary to hepatitis B, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


